Opinion filed November 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                       Nos. 11-11-00304-CR & 11-11-00305-CR
                                     __________

                       JOSEPH MARK CHARLES, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 238th District Court

                                    Midland County, Texas

                        Trial Court Cause Nos. CR37407 & CR37408


                           MEMORANDUM OPINION

       Appellant, Joseph Mark Charles, pleaded guilty to the offenses of indecency with a child
as a lesser included offense of aggravated sexual assault and intentionally causing serious injury
to a child. The trial court convicted appellant of these offenses and assessed punishment pur-
suant to the plea bargain agreement at confinement for fifteen years and thirty-five years
respectively. We dismiss the appeals.
       The papers on file in this court indicate that appellant’s sentences were imposed on
August 25, 2011, and that no motions for new trial were filed. Appellant filed a pro se notice of
appeal in each case on October 14, 2011, fifty days after the date sentence was imposed. On
October 21, 2011, upon receiving appellant’s notices of appeal, the docketing statements, the
judgments, and the trial court’s certifications of the right of appeal, this court notified the parties
by letter that the notices of appeal appeared to be untimely, that these were plea-bargain cases in
which appellant has no right of appeal, and that appellant had waived his right of appeal. We
requested that appellant respond and show grounds for continuing the appeals.                                            We also
informed appellant that the appeals may be dismissed for want of jurisdiction.
       Appellant filed a response on November 7, 2011.                                     In his response, appellant
acknowledged his lack of legal expertise, requested an extension so he could pursue these
appeals on the grounds of ineffective assistance of counsel, and stated that he was in the process
of filing various motions and a post-conviction habeas corpus.
       Pursuant to TEX. R. APP. P. 26.2, the notices of appeal were due to be filed within thirty
days after the date the sentences were imposed in open court. Appellant’s notices of appeal were
not filed until fifty days after his sentences were imposed. Appellant did not file a motion for
extension of time as provided for in TEX. R. APP. P. 26.3. Rule 26.3 mandates that the notice of
appeal and the motion for extension must be filed within fifteen days after the deadline for filing
the notice of appeal. Absent a timely notice of appeal or compliance with Rule 26.3, this court
lacks jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108
(Tex. Crim. App. 1993). We are also without jurisdiction to grant appellant’s request for
extension that was included in his response to this court’s letter because such request was filed
more than fifteen days after the date that the notices of appeal were due. Olivo, 918 S.W.2d 519.
       Accordingly, these appeals are dismissed for want of jurisdiction.


                                                                                PER CURIAM


November 17, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1


       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                2